Citation Nr: 0820600	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a heart condition 
and hypertension.

3.  Entitlement to service connection for a left knee 
condition.

4. Entitlement to service connection for a bilateral shoulder 
condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip condition as secondary to the service-connected 
intervertebral disc syndrome, lumbar spine, with degenerative 
disc disease at L3-L4 and L4-L5.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg and ankle condition.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for mild 
narrowing of the medial compartment of the right knee.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left heel injury, status post surgery.

9.  Entitlement to an increased rating for intervertebral 
disc syndrome, lumbar spine, with degenerative disc disease 
at L3-L4 and L4-L5, as noted by radiological findings, 
currently evaluated as 40 percent disabling. 

10.  Entitlement to a compensable rating for residuals of a 
fracture of the left fibula. 

11.  Entitlement to an increased rating for status post left 
ankle fracture with surgical repair and residuals of pain and 
limited range of motion, currently evaluated as 10 percent 
disabling. 

12.  Entitlement to a compensable rating for residuals of a 
fracture of the third metatarsal head, right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought.  In November 2007, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.

In September 2003, the veteran filed a claim to, in essence, 
reopen the claims for service connection for a right hip 
disorder, a right leg and ankle disorder, and mild narrowing 
of the medial compartment of the right knee.  Thus, the Board 
concludes that the issues on appeal are as stated on the 
first page of the present decision.  In that regard, the 
Board notes that before we may reopen a previously denied 
claim, we must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

With respect to neurologic abnormalities related to the 
service-connected intervertebral disc syndrome, lumbar spine, 
with degenerative disc disease at L3-L4 and L4-L5, the Board 
notes that on VA examination in July 2004, the examiner 
indicated that the veteran's intervertebral disc syndrome 
causes erectile dysfunction.  See General Rating Formula for 
Disease and Injuries of the Spine, Note (1).  In the June 
2005 SOC, the RO noted the examiner's findings and indicated 
that this would be addressed as a separate issue.  However, a 
review of the SOC and subsequent documents appears to show 
that this has yet to be accomplished.  The issue will be 
dealt with herein.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a left 
hip disorder which is causally related to active service.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's heart 
disorder and/or hypertension are causally related to his 
active service.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's left knee 
disorder is causally related to his active service.

4.  By March 1986 rating decision, the RO denied service 
connection for a right hip disorder.  The veteran was 
notified of that rating decision, but he did not appeal.

5.  The evidence received subsequent to the March 1986 RO 
rating decision, pertaining to the claim for service 
connection for a right hip disorder, is new, relates to an 
unestablished fact necessary to substantiate that claim, and 
raises a reasonable possibility of substantiating that claim.

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran's right hip 
disorder is causally related to active service.

7.  By September 1998 rating decision, the RO found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for a right leg and 
ankle disorder and for a right knee disorder.  The veteran 
was notified of the September 1998 RO rating decision, but he 
did not appeal.

8.  The evidence received subsequent to the September 1998 
rating decision, pertaining to the claims for service 
connection for a right leg and ankle disorder and

a right knee disorder, is new but does not relate to an 
unestablished fact necessary to substantiate those claims and 
does not raise a reasonable possibility of substantiating 
those claims.

9.  The veteran's intervertebral disc syndrome, lumbar spine, 
with degenerative disc disease at L3-L4 and L4-L5, is 
manifested by complaints of chronic low back pain, objective 
evidence of limitation of motion with pain, and other 
functional impairment; there has been no showing of ankylosis 
of the lumbar spine or incapacitating episodes requiring 
bedrest prescribed by a physician.

10.  The veteran's residuals of a fracture of the left fibula 
are manifested by complaints of pain, normal gait and normal 
weight-bearing, normal examination of the left fibula, a 
healed fracture, and flexion limited to 90 degrees with pain; 
slight ankle disability is not shown.  

11.  The veteran's status post left ankle fracture with 
surgical repair and residuals of pain and limited range of 
motion, is manifested by complaints of pain and no more than 
moderate limitation of motion, even considering the effects 
of pain, weakness, fatigue, lack of endurance, and 
incoordination.  

12.  The veteran's residuals of fracture of the right third 
metatarsal head are manifested by complaints of pain, 
weakness, stiffness, swelling, and fatigue, and objective 
evidence of painful motion and tenderness, resulting in no 
more than slight disability.  

13.  The veteran suffers from erectile dysfunction, secondary 
to his service-connected intervertebral disc syndrome, 
without visible deformity of the penis.

14.  At the November 2007 hearing, prior to the promulgation 
of a decision in the appeal, the veteran notified the Board 
that he wished to withdrawal his appeal for service 
connection for a bilateral shoulder disorder, and his appeal 
for service connection for a left heel injury, status post 
surgery.




CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A heart disorder and/or hypertension were not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  The March 1986 RO rating decision, which denied service 
connection for a right hip disorder is final, and is the most 
recent final disallowance of that claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2007).

5.  Evidence received since the March 1986 RO rating decision 
is new and material, and the veteran's claim for service 
connection for a right hip disorder has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

6.  A right hip disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

7.  The September 1998 RO rating decision, which found that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a right leg 
and ankle disorder and for a right knee disorder, is final, 
and is the most recent final disallowance of those claims.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2007).

8.  Evidence received since the September 1998 RO rating 
decision is not new and material, and the veteran's claims 
for service connection for a right leg and ankle disorder and 
for a right knee disorder have not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


9.  The criteria for a rating in excess of 40 percent for 
intervertebral disc syndrome, lumbar spine, with degenerative 
disc disease at L3-L4 and L4-L5, as noted by radiological 
findings, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

10.  The criteria for a compensable rating for residuals of a 
fracture of the left fibula are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

11.  The criteria for a rating in excess of 10 percent for 
status post left ankle fracture with surgical repair and 
residuals of pain and limited range of motion, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

12.  The criteria for a compensable rating for residuals of a 
fracture of the third metatarsal head, right foot, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2007).

13.  Service connection is warranted for erectile 
dysfunction, without deformity of the penis, and special 
monthly compensation is warranted for loss of use of a 
creative organ.  38 U.S.C.A. §§ 1110, 1114(k) (West 2002); 38 
C.F.R. §§ 3.310, 3.350(a) (2007).

14.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met with regard to the claims for 
service connection for a bilateral shoulder disorder and for 
a left heel injury, status post surgery.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that we have thoroughly reviewed 
all the evidence in the veteran's claims folders.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Although his appeal was already pending when the Vazquez 
decision was issued by the Court, review of his claims file 
discloses that the notifications to the veteran were entirely 
adequate to inform him, or any reasonable person for that 
matter, of what was required, and that he needed to provide 
evidence with regard to how his disabilities affect him in 
everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In May 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The May 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the May 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2005 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether he has a left hip disorder 
related to service, to determine whether a heart condition or 
hypertension may be related to service, and/or to determine 
whether his left knee condition may be related to service.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post- service 
treatment for a condition or other possible association with 
military service.  

With regard to the claims for service connection for a heart 
disorder or hypertension, for a left knee disorder, and for a 
right hip disorder, there is competent medical evidence of a 
current disability.  There is, however, no competent evidence 
of record (other than the veteran's lay assertions) showing 
that his heart condition, hypertension, left knee 
degenerative joint disease, or mild osteoarthritis of the 
right hip, may be related to service.  Although he has 
contended that his heart condition and hypertension had an 
onset in service and that his left knee and right hip 
conditions were incurred in service during a car accident, 
his lay statements alone are not competent evidence to 
support a finding on a medical question (such as diagnosis or 
etiology) requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With regard to the claims for service connection for a left 
hip condition, the Board notes that there is no competent 
medical evidence of any current left hip disability, and the 
veteran's statements to the effect that she does have a left 
hip disability are not competent evidence in this matter.  
Espiritu, supra.  Thus, the Board concludes that VA 
examinations on the issues of service connection for a left 
hip condition, a heart condition and hypertension, and a left 
knee condition are not necessary in order to decide this 
appeal. 

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition.  Thus, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

Moreover, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability which 
is proximately due, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board does recognize that 
the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Left Hip Disorder

The veteran contends that he currently has a left hip 
condition which was caused by an injury during a car accident 
in service.  He claims his left hip was treated in service, 
and that he had symptoms of left hip pain and the joint 
popping out.  

His service treatment records (STRs) do show that the veteran 
was injured in a car accident in 1972, however, he did not 
complain of any left hip pain nor was he treated for any hip 
problems at that time.  Subsequent STRs show no complaint of, 
treatment for, or finding of any left hip condition.  Post-
service treatment records and VA examination show that the 
veteran complained of left hip pain, but no left hip 
disability was found.  On VA examination in January 1998, the 
diagnoses included no significant degenerative changes of the 
left hip.  

As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich, supra; 
Brammer, supra.  However, in this case, the competent medical 
evidence of record shows no current left hip disability, thus 
there may be no service connection for the claimed condition.  
While the veteran has reported having left hip pain on 
multiple occasions post-service, VA is not generally 
authorized to grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Until a 
current left hip disability is shown, the fact of whether the 
veteran has left hip pain is not relevant.  Thus, as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a left hip condition must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  

B.  Heart Disorder and Hypertension

The veteran essentially contends that the stress of service 
caused his heart condition and his hypertension.  His STRs 
are negative for any complaints of or treatment for a heart 
condition or hypertension.  On his induction examination in 
April 1971, his blood pressure was 124/84.  In June 1972 his 
blood pressure reading was 110/72, and on separation 
examination in April 1973, his blood pressure was 114/66.  
Post-service treatment records show that on VA examination in 
October 1992, the diagnosis was systemic hypertension.  VA 
records show that in March 1997 the veteran had atypical 
chest pain and in May 1997 the diagnosis was cardiomegaly.  
Subsequent VA treatment records show a diagnosis of coronary 
artery disease.  

What is missing in this case is competent medical evidence of 
a link between the veteran's heart condition and 
hypertension, and his service.  In the present case, the 
veteran has not submitted or identified any medical opinion 
or other medical evidence regarding an etiological 
relationship to service that supports his claim.  Moreover, 
as more fully explained above, the Board has concluded that 
obtaining a VA examination is not necessary to decide this 
claim.  

As noted, the lay statements by the veteran may be competent 
to support a claim for service connection by supporting the 
occurrence of lay observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Here, the 
veteran is competent to report his symptoms, but that does 
not rise to the level of a diagnosis of a heart disorder or 
hypertension.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether he had a heart condition or hypertension, in the 
absence of specialized training, and the veteran has not 
established any specialized training for such qualifications.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of a 
heart condition (cardiomegaly and coronary artery disease) 
and a diagnosis of hypertension, and the absence of any 
medical opinion suggesting a causal link between a heart 
condition and/or hypertension and service, the Board finds 
that the preponderance of the evidence is against the claim.  
Thus, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Left Knee Disorder

The veteran essentially contends that his left knee condition 
was incurred during a car accident in service.  STRs show 
that after the veteran was injured in an car accident, upon 
arrival at the hospital, he complained of pain over the left 
lateral leg, just below the knee, with pain over the plantar 
and dorsal surfaces of the lateral one half of the right 
foot.  He had no other complaints at that time.  The final 
diagnoses were closed fracture of the left fibula and closed 
fracture of the third metatarsal head on the right.  In 
January 1973 it was noted that he had sustained an injury to 
his left knee and he was still having pain.  The assessment 
was his left knee was normal, and there were no objective 
findings in the left leg or knee.  In February 1973 he was 
seen in the orthopedic clinic for pain in his knees of 
undetermined etiology.  On examination he had full range of 
motion of both knees, with painful subpatellar "crepitans" 
on the left.  He had no ligamentous instability, effusion, 
locking, or giving away.  In March 1973 he complained of left 
knee pain, and the impression was musculature weakness.  An 
X-ray of the left knee showed no significant abnormalities.  
On separation examination in April 1973, his lower 
extremities were found to be normal.  

Post-service treatment records show that on VA examinations 
in October 1992 and January 1998, the diagnoses included left 
knee degenerative joint disease.  Moreover, post-service 
treatment records show that the veteran had ongoing 
complaints of left knee and left lower extremity pain.  While 
some of this pain has been attributed to radiating pain from 
the veteran's service-connected lumbar disability (and 
encompassed in the disability rating assigned for the 
service-connected lumbar disability), the Board notes that 
the veteran's left knee degenerative joint disease is a 
separate disability and warrants separate consideration.  The 
Board also notes, however, that service connection has been 
granted for residuals of fracture of the left fibula, and 
that symptoms related to the left fibula and the left knee 
degenerative joint disease would most likely overlap.  
Nonetheless, the Board will consider the claim for service 
connection for left knee degenerative joint disease herein.  

In that regard, what is missing in this case is competent 
medical evidence of a link between the veteran's degenerative 
joint disease of the left knee and service.  He has not 
submitted or identified any medical opinion or other medical 
evidence regarding an etiological relationship to service 
that supports his claim.  Moreover, as more fully explained 
above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.  




While the veteran is competent to report his symptoms of left 
knee pain since service, the Board does not believe that a 
left knee disability such as degenerative joint disease, as 
contrasted with possible left knee symptoms, is subject to 
lay diagnosis.  Jandreau, supra; Buchanan, supra.  The Board 
finds no basis for concluding that a lay person would be 
capable of discerning whether he has degenerative joint 
disease, in the absence of specialized medical training.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of 
degenerative joint disease of the left knee, and the absence 
of any medical opinion suggesting a causal link between the 
veteran's left knee disability and service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.

III.  Requests to Reopen Claims

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Recent amendments to section 3.156, 
changing the standard for finding new and material evidence, 
are applicable in this case, because the appellant's claims 
to reopen were filed after August 29, 2001, the effective 
date of the amendment.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).


A.  Right Hip Disorder

In a March 1986 rating decision, the RO denied the veteran's 
claim for service connection for a right hip condition.  The 
veteran was notified of the rating decision, but did not file 
an appeal.  Thus, the March 1986 RO rating decision became 
final.  It is the last final disallowance of the claim before 
the present request to reopen.

The evidence of record at the time of the March 1986 RO 
rating decision included service treatment records, private 
treatment records, VA treatment records, and VA examinations.  
The STRs show that he had no complaints of, or treatment for, 
a right hip disorder in service.  In a January 1986 treatment 
record, the veteran reported he was walking and heard a pop 
in his right hip joint.  He was unable to move his right leg 
due to pain, and was in a wheelchair.  In February 1986 he 
complained of right hip pain, and thought he had dislocated 
his hip.  He reported that in 1973 he was in an automobile 
accident and had bilateral dislocated hips and fractured 
femurs.  An X-ray of the right hip showed no fracture or 
dislocation.  Based upon this evidence, by March 1986 rating 
decision, the RO denied service connection for a right hip 
condition, finding that the veteran did not have a current 
right hip disability which was be related to service.

Evidence submitted subsequent to the RO's March 1986 rating 
decision includes VA treatment records and VA examinations.  
For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  With regard to whether the 
veteran has a current right hip disability related to 
service, the records submitted subsequent to March 1986 
include the October 1992 VA X-ray report, which showed mild 
osteoarthritis of the right hip.  This evidence is new, in 
that it has not been previously considered and is not 
cumulative.  It is also material to the claim for service 
connection for a right hip condition, as it addresses the 
issue of whether the veteran has a current right hip 
disability which may be related to service, and therefore 
does relate to an unestablished fact necessary to 
substantiate the claim.  Moreover, the X-ray report raises a 
reasonable possibility of substantiating the claim, as it 
pertains to the significant question of whether the veteran 
has a current right hip disability that might be related to 
service.  While the RO found in the September 2003 rating 
decision that there was no new and material evidence 
submitted, the Board herein concludes otherwise.  Barnett, 
supra; McGinnis, supra.  Thus, new and material evidence has 
been submitted sufficient to reopen the claim for service 
connection for a right hip condition, and therefore that 
claim is reopened.  Although the RO has yet to consider this 
claim on the merits, the Board will proceed with the appeal 
and address the merits as well, noting that the veteran has 
been advised as to what is necessary to substantiate a 
service connection claim.

The veteran essentially contends that his right hip 
disability had its onset during service, when he was injured 
in a car accident.  As noted above, an October 1992 VA X-ray 
showed that he has a current right hip disability (mild 
osteoarthritis).  Although a subsequent VA examination in 
January 1998 showed a diagnosis of right hip pain without 
objective findings on examination and X-ray, the veteran is 
still considered to have a current right hip disability.  See 
McClain, supra (presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is 
negative.)  

What is missing, however, is competent medical evidence 
linking the veteran's right hip disability to service.  As 
explained above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.  While the 
veteran is competent to report symptoms of right hip pain 
since service, the Board does not believe that determining 
the causation or etiology of a right hip disability is 
subject to lay diagnosis.  There is no basis for concluding 
that a lay person would be capable of discerning whether his 
right hip disability is related to service, in the absence of 
specialized training, which the veteran has not established.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau, supra; Buchanan, supra.  

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of a 
right hip disability, and the absence of any medical opinion 
suggesting a causal link between the veteran's right hip 
disability and service, the Board finds that the 
preponderance of the evidence is against his claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

B.  Right Leg and Ankle Disorders

In an October 1995 rating decision, the RO denied service 
connection for "condition of the legs and feet as secondary 
to the service-connected disability of intervertebral disc 
syndrome, lumbar spine".  The veteran was notified of the 
rating decision, and he did not file an appeal.  

By September 1998 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for "condition of the legs 
and feet".  The veteran was notified of the rating decision, 
but did not file an appeal.  Thus, the September 1998 RO 
rating decision became final.  It is the last final 
disallowance of the claim up to the present.

The evidence of record at the time of the September 1998 RO 
rating decision included service medical records, VA 
treatment records, and VA examinations.  The STRs show the 
veteran was injured in an car accident in October 1972, when 
he was a passenger in a car that ran off the road.  Upon 
arrival at the hospital, he complained of pain over the left 
lateral leg, just below the knee, with pain over the plantar 
and dorsal surfaces of the lateral half of the right foot.  
He was hospitalized for four days, with short-leg plaster 
casts in place for the first day, after which he ambulated 
with crutches..  The final diagnoses were closed fracture of 
the left fibula and closed fracture of the third metatarsal 
head on the right.  In February 1973 he was seen in the 
orthopedic clinic for pain in his knees of undetermined 
etiology, and on examination he had full range of motion of 
both knees with had no ligamentous instability, effusion, 
locking, or giving away.

VA treatment records and examinations show that the veteran 
had ongoing complaints of pain of the lower extremities, 
which was basically attributed to his low back disability, 
and no separate disability was noted, other than a right knee 
disability.  In that regard, on VA examination in October 
1992, the diagnoses included mild osteoarthritis of both 
knees. On VA examination in January 1998, the veteran was 
found to have mild narrowing of the medial compartment of 
both knees.  Based on this evidence, by September 1998 rating 
decision, the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for "condition of legs and feet", essentially 
based on a finding that there was still no evidence showing 
that the veteran had a current separate disability of the 
legs and feet (separate from the bilateral lower extremity 
symptoms which were attributed to his low back disability) 
which might be related to service.  With regard to the right 
knee, although a current disability was found, the RO 
essentially found that there was no evidence showing that the 
veteran's right knee disability might be related to service.

Evidence submitted subsequent to the September 1998 rating 
decision includes VA treatment records and VA examinations.  
For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  A review of the evidence 
submitted subsequent to the September 1998 decision shows 
that, although it is new, it is not material because is not 
relevant to and probative of the underlying issues.  With 
regard to a right leg and ankle disorder, VA treatment 
records and VA examinations continue to show that the veteran 
has ongoing complaints of lower extremity pain, which has 
primarily been attributed to his service-connected low back 
disability.  No separate disability of the right leg or ankle 
has been shown.  With regard to the right knee, VA treatment 
records and VA examinations show the veteran continued to 
complain of right knee pain.  

The VA treatment records and VA examination reports, however, 
are not material, because they do not pertain to whether the 
veteran has a currently diagnosed right leg or ankle 
condition that may be related to service, and do not pertain 
to whether the veteran's right knee disability may be related 
to service.  The only other pertinent evidence received since 
the prior final denials of the claims consists of oral and 
written testimony from the veteran.  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court stated, "Lay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  Thus, the additional evidence does 
not provide any unestablished fact necessary to substantiate 
the claims, nor do they raise a reasonable possibility of 
substantiating the claims.  


III.  Increased Rating Claims

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Regarding the issues of increased ratings, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 506 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods in which 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

A.  Intervertebral Disc Syndrome, Lumbar Spine

By September 2003 rating decision, the RO denied a rating in 
excess of 40 percent for intervertebral disc syndrome, lumbar 
spine, under Diagnostic Code (DC) 5293.

During the pendency of this appeal the regulations governing 
the schedular criteria for rating diseases and injuries for 
the spine were revised effective September 26, 2003.  38 
C.F.R. § 4.71a, DC 5243.  The Board notes that the provisions 
of Diagnostic Code 5293 had been previously changed, 
effective from September 23, 2002, however, those changes 
were later incorporated into the revised regulations for 
rating disabilities of the spine that became effective on 
September 26, 2003.  The veteran was provided with the new 
regulations in the June 2005 SOC and he was afforded a VA 
physical examination in July 2004 that considered the 
criteria in the new regulations.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 26, 2003, the Board may apply only the previous 
version of the rating criteria; as of September 26, 2003, the 
Board may apply both versions.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar spine warranted a maximum 40 percent rating, under 
Diagnostic Code 5292.  

Effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
Under this version, disabilities of the spine are to be 
evaluated either under the new general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.

The general rating formula provides the following criteria:  
a 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. at Note 1.  The 
amended rating criteria now define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id. at Note (2).

Intervertebral disc syndrome may also be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under that version, intervertebral 
disc syndrome (preoperative or postoperative) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4r weeks but 
less than 6 weeks during the previous 12 months warrant a 40 
percent disability rating.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating.

For purposes of evaluations under the rating criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  DC 5293, 
Note 1.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. at Note 2.

A review of the record shows that the veteran's service-
connected lumbar spine disability has not, at any point 
during the appellate process, been manifested by complaints 
or objective findings or functional impairment that would 
warrant an rating in excess of 40 percent under the new or 
old criteria.  Hart, supra.  In that regard, the Board notes 
that VA treatment records show the veteran has been treated 
for ongoing complaints of low back pain, with related pain 
and weakness in the lower extremities.  In addition, on VA 
examinations June 2003 and July 2004, limitation of motion of 
the lumbar spine was shown, including flexion limited to 95 
degrees (in 2003) and limited to 60 degrees with pain (in 
2004), but there was no report of or finding of ankylosis.  
Moreover, since the highest assignable rating for limitation 
of motion, under either the old or revised criteria, is 40 
percent, a rating in excess of 40 percent may not be assigned 
on the basis of limitation of motion of the lumbar spine 
under either the old or the new criteria.  

With regard to incapacitating episodes, the record reflects 
that on VA examinations the veteran reported that his lumbar 
condition did not cause incapacitation.  In November 2007 he 
did testify that in the past 12 months, he had gone on 
bedrest due to his lumbar spine, but reported this was not 
ordered by a doctor.  He reported that the bedrest lasted for 
1 to 2 days, and took place once a month.  The Board 
concludes, however, that the criteria for the assignment of a 
60 percent rating have not been met, because the bedrest is 
required to have been prescribed by a physician, and even the 
veteran's testimony as to his periods of bedrest do not meet 
the criteria for a rating in excess of 40 percent.  

With further regard to intervertebral disc syndrome, on VA 
examination in June 2003, the veteran reported that his 
intervertebral disc syndrome caused total body shutdown and 
immobility caused by pain.  His functional impairments were 
inability to walk, sleep, or move.  On VA examination in July 
2004, he reported that due to intervertebral disc syndrome he 
suffered from pain in the back, hip, shoulder, and leg that 
was crushing, squeezing, burning, aching, oppressive, sharp, 
sticking, and cramping.  The pain could be elicited by 
physical activity and relived by pain medication.  After 
reviewing the record, the Board concludes that even though 
the service-connected lumbar disability causes limitation of 
motion, pain, and other functional impairment, the veteran's 
complaints and clinical findings made do not amount to 
ankylosis or equivalent impairment so as to warrant a higher 
rating under the criteria in effect since September 2003.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Rather, clinical 
findings more nearly approximate the current 40 percent 
rating, assigned pursuant to Diagnostic Code 5243.  38 C.F.R. 
§ 4.7.

Even considering the veteran's veteran's chronic complaints 
of severe low back pain, flare-ups, and limits on his 
activities, and the potential additional limitation of 
functioning resulting therefrom, the Board concludes that 
there is insufficient objective evidence to conclude that the 
veteran's back pain is associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard the 
Board notes that while the veteran's service- connected low 
back disability may be moderate to moderately severe, his 
functional impairment would need to be equivalent to 
ankylosis in order for a higher rating to be assigned, and 
this has not been shown.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected intervertebral disc syndrome, 
lumbar spine, with degenerative disc disease at L3-L4 and L4-
L5, is no more than 40 percent disabling for the entire 
period during the pendency of this claim and appeal.  See 
Hart, supra.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for a rating in excess of 40 percent 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, the Board notes that on VA examination in July 
2004, the examiner indicated that the veteran's 
intervertebral disc syndrome caused erectile dysfunction, and 
that he could not achieve and maintain an erection.  In the 
June 2005 SOC, the RO noted the examiner's findings and 
indicated that this would be addressed as a separate issue; 
review of the SOC and subsequent documents discloses that 
this has yet to be accomplished. 

When a veteran has separate and distinct manifestations 
attributable to the same injury, he may be compensated under 
different diagnostic codes, without violating the rule 
against pyramiding at 38 C.F.R. § 4.14.  Esteban v. Brown, 6 
Vet. App. 259 (1994)  As noted above, recent VA examination 
shows that the veteran suffers from erectile dysfunction due 
to his service-connected intervertebral disc syndrome.  It 
appears the RO has not had the opportunity to act upon that 
finding, and the Board will do so now.  

As noted above, service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Accordingly, service connection is hereby granted for the 
veteran's erectile dysfunction, as secondary to his 
intervertebral disc syndrome.  We recognize that this 
condition is evaluated under 38 C.F.R. § 4.115b, DC 7522, 
which provides a 20 percent disability rating for deformity 
of the penis with loss of erectile power, but no compensable 
rating without penile deformity.  See 38 C.F.R. § 4.31 (where
minimum requirements for compensable schedular evaluation 
under applicable diagnostic code are not met, a zero percent 
evaluation will be assigned).  However, accompanying this 
grant of service connection will be entitlement to special 
monthly compensation (SMC) based on loss of use of a creative 
organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

The Board will defer to the RO to determine the appropriate 
effective date for the award of SMC under 38 C.F.R. § 
3.350(a).

B.  Residuals of a Fracture of the Left Fibula

In this case, the veteran's service-connected residuals of 
fracture of the left fibula has been rated under  38 C.F.R. 
§ 4.71a, DC 5262 (for impairment of the tibia and fibula).  
Under that code, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee or ankle disability.

The words "slight", "moderate", and "marked" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.

VA treatment records have shown that the veteran has had 
ongoing complaints of left knee pain.  On VA examination in 
June 2003, he complained of pain as a residual of fracture of 
the left fibula, and said it made mobility difficult.  He 
said his functional impairment included inability to stand, 
sit, and lay flat on his back.  On objective examination, 
however, his gait was within normal limits, he had equal leg 
lengths and no signs of abnormal weight bearing, and he did 
not require an assistive device for ambulation.  Examination 
of the fibula revealed full range of motion of the left knee, 
with no additional limitation from pain, fatigue, weakness, 
lack of endurance, or incoordination.  An X-ray showed a 
healed proximal diaphyseal fracture of the left fibula, with 
anatomic alignment and no radiopaque foreign bodies.

On VA examination in July 2004, he complained of pain and 
difficulty walking.  He had a normal gait but used a cane 
occasionally for support during ambulation.  Examination of 
the left fibula was noted to reveal normal findings.  Range 
of motion of the knee was from 0 degrees on extension to 90 
degrees on flexion (with 0 to 140 degrees being normal range 
of knee motion).  It was noted that pain occurred at 70 
degrees of flexion.  Range of motion was noted to be 
additionally limited by pain, fatigue, weakness, lack of 
endurance, incoordination, and pain, which was noted to have 
a major functional impact.  An X-ray of the left tibia and 
fibula showed focal cortical thickening at the proximal 
fibula, consistent with old trauma.  In November 2007, the 
veteran testified he had pain and swelling in the left leg, 
and that he wore a knee brace occasionally.  

Considering the competent medical evidence of record, in 
light of the above criteria, the Board finds that a 
compensable rating for the veteran's residuals of fracture of 
the left fibula is not warranted for any interval during the 
claim and appeal period.  Hart, supra.  On the most recent VA 
examination, limitation of motion of the left knee on flexion 
was shown, with additional limitation due to pain, but 
flexion was not limited to such a degree, even considering 
the complaints of pain, such that a compensable rating would 
be warranted under DC 5260 (which requires that flexion be 
limited to 45 degrees for a 10 percent rating to be 
assigned).  While the veteran testified he occasionally wears 
a knee brace, there is no evidence that a physician has 
ordered him to wear such a brace.  Collectively, the medical 
evidence of record reveals that the fracture is healed, with 
no evidence of malunion, or of clinical findings 
approximating a slight knee disability.  38 C.F.R. § 4.7.  
The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss so as to warrant a compensable 
rating for the service-connected disability.  Thus, 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a compensable 
rating.  DeLuca, supra.

Further, there is no other diagnostic code under which a 
compensable rating could be assigned for the service-
connected residuals of fracture of the left fibula.  With 
full consideration of the veteran's complaints, the medical 
evidence does not indicate slight recurrent subluxation or 
lateral instability, or removal of semilunar cartilage, or 
flexion limited to 45 degrees, or extension limited to 10 
degrees, so as to warrant assignment of a 10 percent rating 
under DCs 5257, 5259, 5260, and/or 5261, respectively.  There 
is also no evidence of ankylosis of the knee so as to warrant 
a compensable rating under Diagnostic Code 5256.

In view of the foregoing, the Board finds that the non-
compensable rating assigned for residuals of a left fibula 
fracture adequately reflects the clinically established 
impairment manifested by the veteran during the claim and 
appellate period.  Hart, supra.  The preponderance of the 
evidence is therefore against the claim for a compensable 
rating for his service-connected residuals of left fibula 
fracture.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Status Post Left Ankle Fracture

The veteran's service-connected left ankle fracture 
disability has been assigned a 10 percent rating pursuant to 
Diagnostic Code 5271, which provides a 10 percent disability 
rating for moderate limitation of motion.  A 20 percent 
rating contemplates marked limitation of motion.  Normal 
ranges of motion for the ankle are 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected left ankle disability.  

VA treatment records show that the veteran has had ongoing 
complaints of multiple joint pain, including the left ankle.  
On VA examination in 2003, he reported that left ankle 
symptoms affected his movement, and that his ankle throbbed 
constantly and was beginning to have stiffness and cramps  He 
took Tylenol to relieve the symptoms.  He reported functional 
impairment as difficulty in standing and walking.  On 
objective examination, the left ankle's general appearance 
was within normal limits.  Range of motion of the left ankle 
was to 20 degrees on dorsiflexion and to 45 degrees on 
plantar flexion with no complaints of pain.  It was also 
noted that range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  An X-ray of the left ankle was within normal 
limits.  On VA examination in 2004, he reported having 
difficulty walking.  Examination of the left ankle showed no 
deformity.  Dorsiflexion was to 10 degrees with pain and 
plantar flexion was to 20 degrees with pain.  It was noted 
that range of motion of the left ankle was additionally 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination.  

In order for an increased rating to be assigned, there would 
need to be evidence of marked limitation of motion.  Although 
the most recent VA examination does show that the veteran has 
some limitation of motion of the left ankle, with pain, and 
he testified that he has pain and swelling in the left leg 
and ankle and wears an ankle brace, these findings more 
nearly approximate the current 10 percent rating assigned, 
pursuant to DC 5271.  See 38 C.F.R. § 4.7.  Also considered 
have been the veteran's complaints of pain, and the findings 
made on the 2004 VA examination with regard to additional 
function limitations.  However, there is insufficient 
objective evidence to conclude that his left ankle pain is 
associated with such additional functional limitation as to 
warrant increased compensation pursuant to provisions of 38 
C.F.R. § 4.45 or the holding in DeLuca.  The Board also notes 
that a rating in excess of 10 percent is not warranted under 
other applicable diagnostic codes, as there has been no 
ankylosis or malunion of the ankle shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected status post left ankle 
fracture is no more than 10 percent disabling for the entire 
period during the pendency of this appeal.  Hart, supra.  
Thus, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Residuals of Fracture, Third Metatarsal Head, Right Foot

The veteran is currently assigned a noncompensable disability 
rating for residuals of a fracture of the right third 
metatarsal under 38 C.F.R. § 4.71a, Diagnostic Code 5283, 
which provides that tarsal, or metatarsal bones, malunion of, 
or nonunion of, injury warrants a 10 percent rating if it is 
moderate.  Under DC 5284, moderate residuals of foot injuries 
warrant a 10 percent rating. 

In this case, X-ray evidence of the right foot from service 
(dated in October 1972) shows a questionable fracture of the 
right third metatarsal, without significant displacement.  
Subsequent X-rays of the right third metatarsal, dated from 
1973 through 2003, were negative.  VA treatment records show 
no treatment related to the veteran's right 3rd metatarsal.  
On VA examination in June 2003, he described pain, weakness, 
stiffness, swelling, and fatigue, when at rest, standing, or 
walking.  Clinical evaluation of the right foot showed 
painful motion and tenderness and hammer toes, including the 
third toe.  He also had hallux valgus on the right foot.  He 
did not require any type of support with his shoes.  An X-ray 
of the right foot showed no fractures or dislocations, and 
the alignment was anatomic. 

On VA examination in July 2004, it was noted that the veteran 
suffered from malunion or nonunion of tarsal or metatarsal 
bones.  History noted surgical treatment in October 1972, 
with residuals of swelling, pain, and difficulty walking.  He 
reported difficulty walking in the mornings and difficulty 
sleeping at night due to pain.  Although he has reported on 
the most recent VA examinations that his service-connected 
right third metatarsal is productive of a myriad of symptoms, 
including pain, weakness, stiffness, swelling, and fatigue, 
and objective examination showed painful motion and 
tenderness, there is no indication that the veteran has 
malunion or nonunion of the metatarsal bone.  Moreover, the 
record reflects that the fracture in service was 
questionable, subsequent X-rays showed no fracture, and in 
the most recent X-ray there is no indication of arthritis in 
the right third metatarsal (rather, arthritis is shown in the 
1st metatarsal).  Thus, in evaluating this claim under DC 
5283, the Board finds that the disability picture presented 
does not more nearly approximate moderate malunion or non-
union of the tarsal or metatarsal joints, so as to warrant a 
compensable rating.  38 C.F.R. § 4.7.  Rather, the 
preponderance of the evidence shows that the residuals of 
right 3rd metatarsal fracture cause no more than slight 
disability, thus does not warranting a compensable rating.

To afford the veteran every consideration, the Board has 
reviewed the possibility of a rating under any other 
potentially applicable diagnostic codes.  However, moderate 
disability has not been shown, thus a compensable rating 
under DC 5294 is not warranted.  Under 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, even considering the reported complaints and 
findings of pain, weakness, and tenderness, a compensable 
rating is not warranted.  The record reflects that the 
veteran has other, non-service-connected problems in his 
right foot (hallux valgus and hammertoes) and there is no 
indication that all his "right foot" complaints and 
findings are be related to his service-connected third right 
toe disorder.  Thus, for the reasons and bases set forth 
above, the Board finds that the preponderance of the evidence 
shows that the veteran is not entitled to a compensable 
rating for the service-connected residuals of fracture of the 
right third metatarsal at any time during the claim or appeal 
period.  38 U.S.C.A. § 5107; Hart, supra; Gilbert, supra.  

E.  Extraschedular Consideration

With regard to all of the veteran's increased rating claims, 
the Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extraschedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to his various service-connected disabilities.  
With regard to employment, the record reflects that the 
veteran has not worked since 1994, and that in his November 
2003 application for a TDIU rating, he reported that he did 
not leave his last job due to disability.  Rather, he claimed 
that the prescription medications he took for service-
connected disabilities would make it impossible for him to 
work.  Likewise, there is no other evidence of record to show 
that his various service-connected disabilities involve such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Thus, the 
Board finds that further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

IV.  Withdrawn Claims

At the November 2007 hearing, prior to the promulgation of a 
decision in the appeal, the Board received a written 
statement from the veteran requesting that his appeals 
pertaining to a bilateral shoulder disorder and a left heel 
injury be withdrawn.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
The veteran has withdrawn these appeals.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the appeals, and they are hereby dismissed.

ORDER

Service connection for a left hip disorder is denied.

Service connection for a heart disorder and hypertension is 
denied.

Service connection for a left knee disorder is denied.

The reopened claim for service connection for a right hip 
disorder is denied.

The veteran not having submitted new and material evidence to 
reopen the previously denied claims of service connection for 
a right leg and ankle disorder, and for a right knee 
disorder, the appeals are denied.

A rating in excess of 40 percent for intervertebral disc 
syndrome, lumbar spine, with degenerative disc disease at L3-
L4 and L4-L5, as noted by radiological findings, is denied. 

A compensable rating for residuals of a fracture of the left 
fibula is denied. 

A rating in excess of 10 percent for status post left ankle 
fracture with surgical repair and residuals of pain and 
limited range of motion, is denied.


[Continued on Next Page]


A compensable rating for residuals of a fracture of the third 
metatarsal head, right foot, is denied.

Service connection for erectile dysfunction without visible 
deformity of the penis, secondary to service-connected 
intervertebral disc syndrome, with entitlement to special 
monthly compensation for loss of use of a creative organ, is 
granted.

The appeals with regard to service connection for a bilateral 
shoulder disorder and a left heel injury, status post 
surgery, are dismissed.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


